Exhibit 10.10

 

EMPLOYEE INCENTIVE STOCK AGREEMENT

 

THIS EMPLOYEE INCENTIVE STOCK AGREEMENT (the “Agreement”) is made and entered
effective the          day of                     , 200    , by and between
PETROHAWK ENERGY CORPORATION, a Delaware corporation (the “Company”),
and                                   (the “Employee”).

 

WHEREAS, to carry out the purposes of the Company’s AMENDED AND RESTATED 2004
EMPLOYEE INCENTIVE PLAN, as amended (the “Plan”), the Company desires to issue
shares of the common stock of the Company to the Employee pursuant to the terms
of this Agreement and the Plan (“Incentive Stock”).

 

NOW THEREFORE, in consideration of the mutual agreements and other matters set
forth herein and in the Plan, the Company and the Employee hereby agree as
follows:

 

1.                                       Grant.  The Company hereby grants to
Employee                                  (              ) shares of Incentive
Stock (the “Shares”) on the terms and conditions set forth herein and in the
Plan, which Plan is incorporated herein by reference.

 

2.                                       Vesting.  The legal ownership of the
Shares shall vest immediately upon the execution of this Agreement by both
Employee and the Company.

 

3.                                       Stock Certificates.  Upon execution of
this agreement by the Company and Employee, a certificate representing the
Shares shall be registered in the name of Employee and delivered to Employee.

 

4.                                       Withholding of Tax.  To the extent that
the granting of the Shares results in compensation income to the Employee for
federal or state income tax purposes, Employee shall pay to the Company (in cash
or to the extent permitted by the Committee, shares of common stock of the
Company held by the Employee whose value is equal to the amount of the
Employee’s tax withholding liability as determined by the Committee) any
federal, state or local taxes of any kind required by law to be withheld, if
any, with respect to the Shares.  The Company, to the extent permitted by law,
has the right to deduct from any payment of any kind otherwise due to the
Employee from the Company any federal, state or local taxes of any kind required
by law to be withheld with respect to the Shares.

 

5.                                       Securities Law.  Employee agrees that
the Shares will not be sold or otherwise disposed of in any manner which would
constitute a violation of any applicable securities laws, whether federal or
state. Employee also agrees (i) that the certificates representing the Shares
may bear such legend or legends as the Committee deems appropriate in order to
assure compliance with applicable securities laws, and (ii) that the Company may
refuse to register the transfer of such Shares on the stock transfer records of
the Company if such proposed transfer would, in the opinion of counsel
satisfactory to the Company, constitute a violation of any applicable securities
laws and (iii) that the Company may give related instructions to its transfer
agent, if any, to stop registration of the transfer of the Shares.

 

--------------------------------------------------------------------------------


 

6.                                       No Rights to Continued Employment. 
Nothing contained in this Agreement shall confer upon the Employee the right to
continue as an employee of the Company.

 

7.                                       Representations and Warranties of
Employee.  The Employee represents and warrants to the Company as follows:

 

(a)                                  The Employee has received a copy of the
Plan and has read and understands the terms of the Plan and this Agreement, and
agrees to be bound by their terms and conditions.  The Employee acknowledges
that there may be adverse tax consequences upon the granting of the Shares or
disposition of the Shares, and that the Employee should consult a tax adviser
prior to such time.

 

(b)                                 The Employee agrees to sign such additional
documentation as may reasonably required from time to time by the Company in
connection with this Agreement.

 

8.                                       Binding Effect.  This Agreement shall
be binding upon and inure to the benefit of any successors to the Company and
all persons lawfully claiming under the Employee.

 

9.                                       Governing Laws.  This Agreement shall
be governed by, and construed in accordance with, the laws of the State of
Delaware.

 

10.                                 Modification.  This Agreement may not be
modified except in writing signed by the parties hereto or their respective
successors and permitted assigns.

 

11.                                 Headings.  The headings of paragraphs in
this Agreement are for convenience of reference only, do not constitute a part
of this Agreement, and shall not be deemed to limit or alter any of the
provisions of this Agreement.

 

12.                                 Defined Terms. Except as otherwise provided
in this Agreement, or unless the context clearly indicates otherwise,
capitalized terms used but not defined in this Agreement have the definitions as
provided in the Plan.  In the event of a conflict or inconsistency between the
discretionary terms and provisions of the Plan and the provisions of this
Agreement, this Agreement shall govern and control.

 

[Signature page to follow.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

 

 

PETROHAWK ENERGY CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

3

--------------------------------------------------------------------------------